77 So. 3d 723 (2011)
Thelma Cecilia WASSMANN, Appellant,
v.
Michel A. BUHLER, Appellee.
No. 3D11-1634.
District Court of Appeal of Florida, Third District.
November 16, 2011.
Raymond J. Rafool, Coral Gables, for appellant.
Orshan & Fajardo, Robert D. Orshan, and Eliot R. Weitzman, for appellee.
*724 Before LAGOA and FERNANDEZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
No abuse of discretion has been demonstrated in the trial court's award of temporary attorney's fees in this dissolution case. See Fisher v. Bond, 906 So. 2d 1248, 1249 (Fla. 3d DCA 2005); Young v. Young, 898 So. 2d 1076 (Fla. 3d DCA 2005).
Affirmed.